Citation Nr: 1426858	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-08 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Whether the Veteran's entitlement to Chapter 33, Post-9/11 GI Bill benefits were calculated correctly at seven months, 19 days, to include the question of whether the Veteran made an irrevocable election for education benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from January 1991 to May 1993, from February 2003 to August 2004 and from October 2005 to December 2006, when she was discharged on account of physical disability. 

This matter comes before the Board of Veterans' Appeals (Board) from RO decisions of July 2009 and August 2009.  

The veteran requested the opportunity to present testimony in support of her appeal at a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled via video conference in October 2011.  The veteran was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  Her appeal will thus be adjudicated without further delay based upon all the evidence presently of record.

The issue of whether the Veteran's entitlement to Chapter 33 benefits were calculated correctly at seven months, 19 days, was the issue as phrased by the RO.  However, as the Veteran's notice of disagreement (NOD) and substantive appeal, and the RO's reasons and bases in the statement of the case, make clear, the underlying question of whether her entitlement to Chapter 33 benefits was calculated correctly includes the preliminary issue of whether she made an irrevocable election of such benefits in lieu of Chapter 30.  Therefore, the Board has recharacterized the issue to better reflect the contentions in this case. 


FINDING OF FACT

The record does not contain sufficient information demonstrating that the Veteran intended to make an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program. 

CONCLUSION OF LAW

The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB program have not been met, and the RO must recalculate her entitlement to Chapter 33 benefits.  38 U.S.C.A. §§ 3301 -24 (West Supp 2013); 38 C.F.R. §§ 21.9520, 21.9550 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the Veteran submitted a notice of disagreement with the determination that her election of Chapter 33 benefits was irrevocable.  However, the RO provided a Statement of the Case on the question of whether her entitlement to Chapter 33 benefits had been properly calculated at seven months, 19 days, although the RO's reasons and bases centered on whether she had made an irrevocable election to receive such benefits in lieu of Chapter 30.  Because the issues are legally and factually intertwined, the Board will consider the preliminary question.  

Following the Veteran's first period of active service, from January 1991 to May 1993, she enrolled, under the auspices of MGIB, in various classes, although it is not clear from reviewing her VA education file what coursework she completed.  She was recalled for service from 2003 to 2004 and 2005 to 2006.  As noted above, the Veteran was discharged on account of physical disability in December 2006.  

In an undated 2009 computerized application, she indicated that she wished to apply for Chapter 33 educational benefits in lieu of Chapter 30 benefits.  On this application, she reported that she had previously applied for Chapter 30 benefits and for vocational rehabilitation benefits based upon her service-connected disabilities.  She stated she wished her election of Chapter 33 benefits to be effective July 13, 2009, and that she wished to start training in accounting at Texas A&M on August 20, 2009.  The application is not signed or dated.  

Based upon this application, the RO calculated based upon her last two periods of service, that the Veteran was eligible for seven months and nineteen days of benefits, as her eligibility under Chapter 33 was limited by her prior MGIB eligibility.  In the initial July 2009 letter containing this explanation, the RO did not state anything about an irrevocable election.  

In late July 2009, the Veteran inquired whether the seven months, 19 days, remaining under MGIB was in addition to 12 months of entitlement under the Post-9/11 GI Bill.

On approximately August 20, 2009, the Veteran submitted an electronic application  for Chapter 30 benefits, indicating again that she wished to start training in accounting at the Texas A&M on August 20, 2009.  Again, this computerized form is not signed or dated.  

On August 29, 2009, the RO informed the Veteran that she had relinquished her benefits under MGIB by electing the Post-9/11 education benefits.  

The Veteran immediately replied approximately one week later, stating that she had received conflicting information from different VA Educational Benefit Counselors and that she was told to submit the Post-9/11 claim to find out how much she could receive in benefits.  She stated that a VA counselor had told her she would get twelve months of Post 9/11 benefits, but that she should exhaust her MGIB benefits first before switching to the Post 9/11 program.  She stated she had not intended to make an irrevocable election of Chapter 33 benefits, because she "would never give up an additional 12 months of entitlement that I need in order to finish my degree."  

It is not clear from the file whether the Veteran completed the 2009 fall semester at Texas A&M.  The file contains another application for Chapter 30 benefits in January 2011.

Some facts are not in dispute.  First, the Veteran has some educational entitlement under both programs (Chapter 30 and Chapter 33).  She also appears to have eligibility for VA vocational rehabilitation services (Chapter 31).  The aggregate period for which any person may receive assistance under two or more of various educational assistance programs, including Chapters 30 and 33, may not exceed 48 months (or the part-time equivalent).  38 C.F.R. § 21.4020(a).  Each of these individual programs of educational assistance, however, only permits 36 months of training.  38 C.F.R. §§ 21.7072 (36 months of full-time training under MGIB), 21.9550(a) (Subject to the provisions of § 21.4020 and this section, an eligible individual is entitled to a maximum of 36 months of educational assistance (or its equivalent in part-time educational assistance) under 38 U.S.C.A. chapter 33.).  Additional time may be provided under the auspices of Chapter 31, if the VA determines that additional months of vocational benefits are necessary to accomplish the purpose of the Veteran's rehabilitation program.  38 C.F.R. § 21.4020(b).
   
Nevertheless, an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C.A. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C.A. Chapter 33, instead of educational assistance under the provisions of chapter 30, will be limited to one month, or partial month, of entitlement under chapter 33 for each month, or partial month, of unused entitlement under Chapter 30.  38 C.F.R. § 21.9550(b)(1).

Thus, as interpreted by VA, the confluence of the various regulations has resulted in potentially serious consequences for a Veteran who is eligible for both MGIB and Post-9/11 GI Bill benefits, and who has little remaining MGIB entitlement.  If the Veteran converts his or her MGIB entitlement to Post-9/11 GI Bill, the Veteran receives only the amount of time remaining on the MGIB entitlement.  If, however, he or she continues to use MGIB entitlement until it is exhausted, and then applies for Post-9/11 GI Bill benefits, it appears that he or she will receive an additional twelve months under the Post-9/11 GI Bill. 

Indeed, a link accessed through the VA Post-9/11 GI Bill website, consisting of answers to frequently asked questions (FAQ), states, "you may be eligible for more than one VA education benefit program.  However, you may only receive payments from one program at a time.  You can receive a maximum of 48 months of benefits under any combination of VA education programs you qualify for."  Although this statement does not carry the force of law, it is an indication of VA's vision of the interaction between the various educational assistance programs.  It also appears that this is the advice the Veteran received over the phone, according to her report.

The Post-9/11 GI Bill was intended by Congress to be an expansion of VA educational assistance, compared with the immediately preceding programs.  In enacting the Bill, Congress made findings including the following:

(1) On September 11, 2001, terrorists attacked the United States, and the brave members of the Armed Forces of the United States were called to the defense of the Nation. 
(2) Service on active duty in the Armed Forces has been especially arduous for the members of the Armed Forces since September 11, 2001. . . .
(6) It is in the national interest for the United States to provide veterans who serve on active duty in the Armed Forces after September 11, 2001, with enhanced educational assistance benefits that are worthy of such service and are commensurate with the educational assistance benefits provided by a grateful Nation to veterans of World War II.

Pub.L. 110-252, Title V, § 5002, June 30, 2008, 122 Stat. 2357. 

Indeed, the provisions of this Bill are substantially more generous than the MGIB.  Although designed to assist Veterans who served on active duty during the post 9/11 era, however, the effective date of the bill was August 1, 2009.  

In this case, it appears that the Veteran claimed benefits under the Post-9/11 GI Bill in July 2009.  The RO converted her remaining MGIB entitlement to the Post-9/11 GI Bill program, and awarded seven months and 19 days of "remaining" educational assistance.  She was informed of this grant of benefits in a letter dated in July 2009.  Then, in an August 2009 letter, the RO found that she had irrevocably elected to receive benefits under the Post-9/11 GI Bill, in lieu of the MGIB. 

Against this backdrop, the issue before the Board is whether the Veteran made an irrevocable election of Post-9/11 GI Bill benefits.  See 38 C.F.R. §§ 21.9520 , 21.9550.  (In order to receive benefits under the Post-9/11 GI Bill in lieu of the MGIB, an irrevocable election must be made.). 

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:

(i)  Identification information (including name, social security number, and address); 
(ii)  If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; 
(iii)  The date the individual wants the election to be effective; and 
(iv)  An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  

38 C.F.R. § 21.9520(c)(2).

In this case, the claim was on a VA Form 22-1990, and the question is, therefore, whether such form was "properly completed."  This application was submitted electronically, and bears neither a date nor a signature, either written or electronic.  The Veteran later stated that she only completed the form to find out how much educational benefit she would be eligible for under the Post 9/11 program, and that she had not intended to apply for Chapter 33 benefits until she had exhausted her MGIB benefits.  

The Board also finds that in order for the form to be "properly completed," there must be sufficient information to convey that that the Veteran has acknowledged that the election is irrevocable.  In other words, the Veteran cannot be held to a lesser standard of acknowledgement simply because a standard form was used, unless that form contains the necessary information.  As documented in the file, the VA Form 22-1990 does not contain such acknowledgement.  A statement that she was filing for Chapter 33 benefits in lieu of Chapter 30 benefits is not sufficient to establish her understanding that the election is irrevocable.  It must also be noted that the form does not contain any form of signature or acknowledgement from the Veteran, including an e-signature.  As set forth above, the section on the form for "Signature of Applicant" and "Date" was left blank.  Particularly where the consequences of filing an irrevocable election before or after having exhausted Chapter 30 entitlement appear to be so serious, strict compliance with the irrevocable election requirements is required.

The electronic version of VA Form 22-1990 submitted by the Veteran in July 2009 was the December 2008 version as noted in the upper left corner.  In contrast to the electronic version, the official version of the VA Form 22-1990, as available in a paper copy, and on the VA web site for forms, contains a section in which a veteran must explicitly acknowledge that his or her "election is irrevocable and may not be changed."  See VA Form 21-1990, page 1, question 9F (the December 2008 version completed by the Veteran).  On the subsequent version of VA Form 21-1990, actually effective from May 2009, but apparently not updated in the electronic version, question 9F indicates that the "election is irrevocable and may not be changed."  See VA Form 21-1990, page 1 (May 2009) (emphasis in original).  Therefore, on the paper form, a veteran must enter the date, and indicate via a checkmark that he or she understands that, by electing Chapter 33 benefits, it is in lieu of entitlement to Chapter 30 benefits and, again, that the election is irrevocable.  Although the instructions for the electronic version of the VA Form 22-1990 presumably indicate that the election is irrevocable, the body of the form itself does not require any acknowledgement by a Veteran that he/she understands that the election is irrevocable, such as is contained in the official version.

In this regard, the new Chapter 33 law had not yet gone into effect at the time of this claim, and the Board finds it likely that none of the parties involved; the school officials who advised the Veteran, the VA counselors to whom she talked on the phone, and the Veteran herself, may have been fully conversant with either the irrevocability aspect of the election, or of the potentially detrimental result in cases where the Veteran converts rather than exhausts Chapter 30 entitlement.  The Veteran immediately responded when the RO informed her she had made an irrevocable election explaining the circumstances, which lends additional credibility to her arguments.

Under these circumstances, the Board finds that the Veteran did not "properly complete" the VA Form 22-1990 in July 2009, and, hence, it does not constitute an irrevocable election of Chapter 33 Post-9/11 GI Bill benefits.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b). 

As it has been determined that the Veteran did not submit a valid irrevocable election of Chapter 33 Post-9/11 GI Bill benefits, prior to the exhaustion of her MGIB educational benefits, the Veteran's award of only seven months, 19 days, of Post-9/11 GI Bill entitlement was improper.  The RO must therefore recalculate the Veteran's entitlement to VA education benefits in light of this Order.

Given the favorable outcome of this aspect of the Veteran's appeal, no discussion of the VA's duties to notify and assist the Veteran with her appeal is necessary.  


ORDER

The Veteran did not make an irrevocable election for education benefits under the Post-9/11-GI Bill program (Chapter 33) in lieu of benefits under the Montgomery GI Bill (MGIB) program (Chapter 30); the appeal is granted.

The decision of the RO to limit the Veteran's Post 9/11 GI Bill benefits to seven months, 19 days, was improper; the appeal is granted.


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


